 


109 HR 4058 IH: To amend the Internal Revenue Code of 1986 to modify the construction contract exception to the percentage of completion method for determining income under long-term contracts.
U.S. House of Representatives
2005-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4058 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2005 
Mr. Weller introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the construction contract exception to the percentage of completion method for determining income under long-term contracts. 
 
 
1.Modifications of construction contract exception to percentage of completion method for determining income under long-term contracts
(a)Extension of completion periodClause (i) of section 460(e)(1)(B) of the Internal Revenue Code of 1986 (relating to general exception for certain construction contracts) is amended by striking 2-year and inserting 3-year.
(b)Increase in size of businessClause (ii) of section 460(e)(1)(B) of such Code is amended by striking $10,000,000 and inserting $25,000,000.
(c)Effective dateThe amendments made by this section shall apply to contracts entered into on or after the date of the enactment of this Act.  
 
